Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERIKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

LOGO [g50854g09j08.jpg]

 

J. ALEXANDER M. DOUGLAS, JR.

EXECUTIVE VICE PRESIDENT &

GROUP PRESIDENT, COCA-COLA NORTH

AMERICA

    

P. O. BOX 1734

ATLANTA, GA 30301

            

 

404 676-4421

FAX 404-598-4421

October 30, 2015

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Coca-Cola Bottling Company United, Inc.

4600 East Lake Blvd.

Birmingham, AL 35217

Coca-Cola Refreshments USA, Inc.

1 Coca-Cola Plaza

Atlanta, GA 30313

Swire Pacific Holdings Inc. D/B/A Swire Coca-Cola USA

12634 South 265 West

Draper, UT 84020

Re:    Governance of the Coca-Cola National Product Supply System for the United
States (the “NPS System”)

The Coca-Cola Company (“TCCC”) and the Regional Producing Bottlers (as such term
is defined in the Regional Manufacturing Agreement, which is described below)
whose signatures appear below (each an “RPB”) have developed governance
processes and principles for the NPS System, as more particularly described in
the National Product Supply System Governance Charter and the Attachment(s)
thereto (the “NPSG Governance Charter”), a copy of which is attached hereto and
incorporated herein as Schedule 1. This letter agreement confirms TCCC’s and
each RPB’s mutual agreement to operate in accordance with, and abide by, the NPS
System governance processes and principles outlined in Schedule 1.

 

Classified - Confidential



--------------------------------------------------------------------------------

This letter agreement and the attached Schedule 1 (this “Agreement”) shall be
effective as of January 1, 2016, and shall continue in effect until the
dissolution of the National Product Supply Group (“NPSG”) pursuant to the terms
of the NPSG Governance Charter or as provided below. This Agreement shall
terminate and be of no further force and effect with respect to an individual
RPB if such RPB is no longer authorized to produce beverages marketed or sold
under trademarks owned by TCCC (or its affiliates). The Production LOI executed
by TCCC and each RPB contemplates that each RPB will execute a Regional
Manufacturing Agreement, by and between TCCC and each RPB (as may be amended,
restated or otherwise modified from time to time, the “RMA”). This Agreement
further confirms TCCC’s and each RPB’s mutual commitment, from and after the
date hereof, to execute such other documents and arrangements as may be
reasonably necessary or appropriate in connection with the implementation and
operation of the Coca-Cola National Product Supply System Governance Board (the
“NPSG Board”).

The parties further agree that the content of this Agreement constitute binding
legal commitments on the part of CCNA and each RPB whose signature appears
below, and that a failure to comply in any material respect with the terms
hereof shall constitute a breach of the RMA, entitling the respective parties to
the rights and remedies contained in the RMA. Notwithstanding the foregoing or
anything else contained in this letter or the NPSG Governance Charter, the NPSG
Board cannot compel any RPB to take any action, or omit to take any action,
which would violate applicable law or constitute a breach of any of its (or any
of its affiliates’) agreements with TCCC or any of its subsidiaries, including
without limitation the RMA.

If you are in agreement with the foregoing, please countersign this Agreement in
the space provided below.

[Signature Page Follows]

 

2

Classified - Confidential



--------------------------------------------------------------------------------

Sincerely yours, THE COCA-COLA COMPANY By:  

/s/ Christopher P. Nolan

  Name:  

Christopher P. Nolan

  Title:  

Vice President

Acknowledged and Agreed:

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By:  

/s/ Umesh Kasbekar

  Name:  

Umesh Kasbekar

  Title:  

Senior Vice President, Planning and

   

Administration

COCA-COLA BOTTLING COMPANY UNITED, INC.

 

By:  

/s/ Claude B. Nielsen

  Name:  

Claude B. Nielsen

  Title:   Chairman and Chief Executive Officer

COCA-COLA REFRESHMENTS USA, INC.

 

By:  

/s/ Theodore Ghiz

  Name:  

Theodore Ghiz

  Title:  

Assistant Treasurer

SWIRE PACIFIC HOLDINGS INC. d/b/a SWIRE COCA-COLA USA

 

By:  

/s/ Jack Pelo

  Name:  

Jack Pelo

  Title:  

Vice President

 

3

Classified - Confidential



--------------------------------------------------------------------------------

Schedule 1

National Product Supply System:

NPSG Governance Charter

 

Charter Provision    Detailed Description Mission of the National Product Supply
System; Guiding Principles    As part of the “Next Phase” transactions (as that
term is defined in the Letter of Intent entered into between CCNA and each of
the RPBs in April or May, 2015, as applicable) to implement the 21st Century
Beverage Model, certain Bottlers who anticipate becoming Regional Producing
Bottlers or RPBs, as that term is defined in the form of Regional Manufacturing
Agreement (“RMA”) expected to be entered into by the parties, have agreed to
implement a National Product Supply System (“NPSS”) that will be governed in
accordance with the provisions of this NPSG Governance Charter (the “Charter”).
These activities will include the formation of a National Product Supply Group
(“NPSG”) and an NPSG Board (the “Board”) that will direct and oversee the
activities of NPSG, as described below.    The mission of the NPSS is to operate
the United States product supply system for concentrate-based, cold-fill
manufactured beverages for Coca-Cola Bottlers in order to:   

•    Achieve the lowest optimal delivered cost for this portion of our value
chain

  

•    Invest to build sustainable capability and competitive advantage

  

•    Prioritize quality, service and innovation as needed in order to
successfully meet our customer and consumer requirements

  

•    Enable profitable growth for the entire System in alignment with the
Coca-Cola System 2020 Vision

   The RPBs and TCCC, through its operating division Coca-Cola North America
(hereinafter “CCNA”) have agreed on certain guiding principles in order to
achieve this mission. NPSS participants will recognize the needs and unique
roles played by all members, as follows:   

(1) CCNA, as trademark owner and supplier of proprietary concentrates that
authorizes all production and distribution for the Coca-Cola System through
separate agreements with each U.S. Coca-Cola Bottler, will lead on issues of
Coca-Cola System-wide importance and will represent all non-producing bottlers
and other non-RPBs on System-wide manufacturing and related issues;

  

(2) RPBs will operate their own RPB assets in accordance with production rights
accorded to them by CCNA pursuant to each RPB’s RMA (and, if applicable, other
agreements with CCNA) and will drive System-wide optimization efforts consistent
with the

 

1

Classified - Confidential



--------------------------------------------------------------------------------

  

directives of the NPSG Board, with the intent that the RPBs receive a fair and
reasonable return on their individual investments in production assets; and

  

(3) NPSG will operate as a resource to CCNA and all RPBs and will identify and
recommend System-wide opportunities while acting under the direction and
oversight of the NPSG Board, as described in more detail below;

   The parties will implement an NPSS governance model that:   

(1) promotes collaboration, recognizes the commitment to operate as an optimized
and competitive NPS System, and delivers a mechanism to invest in and capture
System savings, including savings from infrastructure projects; and

  

(2) respects independence as required for RPBs to operate effectively within
their own RPB territories.

  

•    The NPSS will operate on common standards, including data standards, that
facilitate cross-RPB communications and ensure consistent, high quality customer
service; and

  

•    The parties will share information in a transparent manner (subject to
applicable legal requirements) to enable optimal operating decisions.

   (As discussed in this Charter, (1) “cold fill” means the process of
manufacturing beverages in which the product is chilled, or equal to or less
than ambient temperature, at time of filling and packaging; (2) “hot fill” means
either (a) aseptic manufacture, or (b) the process of manufacturing beverages in
which the product is heated and filled at a high temperature to sterilize the
product and container; and (3) “syrup” means the manufacture of concentrated
beverages, such as fountain syrup, in non-consumer packages.)    Notwithstanding
anything else contained in this Charter, the NPSG Board cannot compel any RPB to
take any action, or omit to take any action, which would violate applicable law
or constitute a breach of any of its (or any of its affiliates’) agreements with
The Coca-Cola Company or any of its subsidiaries. Regional Producing Bottlers;
NPSG Members    The initial NPSG members are the initial RPBs and CCNA. The
initial RPBs are Coca-Cola Refreshments USA, Inc. (“CCR”), CCBC Consolidated,
CCBC United and Swire USA. Additional RPBs may be designated in the future by
CCNA, provided that no initial RPB shall be required to transfer any of their
then-existing rights to manufacture to any such additional RPB.

 

2

Classified - Confidential



--------------------------------------------------------------------------------

National Product Supply Group    Effective January 1, 2016, NPSG will be formed
as a national product supply system organization to support all RPBs by
maximizing System production efficiencies and market opportunities in order to
strengthen the competitiveness of the Coca-Cola System in the U.S. beverage
marketplace through: (1) System strategic infrastructure investment and
divestment planning; (2) network optimization of all plant to distribution
center sourcing (subject to Attachment 1-A); and (3) new product/packaging
infrastructure planning. All RPB-owned cold fill manufacturing plants (both
legacy and later acquired) will be subject to NPSG governance at the time of
establishing NPSG on January 1, 2016. Any manufacturing plants owned by entities
other than RPBs (such as cooperatives or similar organizations) which are
managed by an RPB or in which an RPB participates will not be subject to NPSG
governance.    The parties anticipate that NPSG will initially be housed within
CCNA (until such time as the NPSG Board may decide to create a separate NPSG
legal entity as described below). NPSG management will be led by a CEO or
equivalent who will be appointed by the NPSG Board. The initial appointment of
the CEO must be by unanimous vote of the Board, and the appointment of any
successor CEO will be by super-majority [***] vote of the Board. It is currently
anticipated that NPSG will be staffed by supply chain professionals and support
staff who may be selected from RPBs and CCNA (subject to each employer’s
individual consent). Initially such professionals and support staff will be
employed by CCNA or loaned to CCNA by an RPB as described in more detail below.
All direct reports to the NPSG CEO will be appointed by the NPSG Board as
provided below. Any employees of CCNA appointed to NPSG (including the CEO and
his or her direct reports), will be subject to the provisions below regarding
their ongoing employment by CCNA.    The costs of NPSG will be funded by CCNA
and the RPBs, shared as follows :    - [***] funded by CCNA    - [***] funded by
the RPBs, [***].    [***]. NPSG Board:    Overall Authority and Relationship to
CEO and Senior Management Team    Effective January 1, 2016, overall management
authority for the activities, business and affairs of NPSG will be vested in the
Board. Until such time as a separate NPSG entity is formed, the Board will
engage individuals who are employees of CCNA or other RPBs to act as a
professional management team (including a CEO or equivalent) for NPSG. The Board
will (1) specify the duties and scope of engagement of such individuals with
NPSG and the amounts payable by NPSG to CCNA or such other RPBs for such

 

3

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

   engagement; (2) have the authority to select, place and remove, the CEO and
other NPSG professional management team members who directly report to the CEO
from their engagement with NPSG (but not from their employment with CCNA or
other RPB); and (3) have decision making authority with respect to the overall
management of NPSG, including without limitation approving NPSG annual and
strategic business plans and NPSG operating and capital budgets. The Board will
delegate to the CEO and management team sufficient authority to conduct the
day-to-day operations of NPSG, subject to the ongoing authority of the Board
with respect to the overall activities of NPSG as described above.   
Notwithstanding the foregoing, the parties recognize that (until such time as
the NPSG Board may decide to create a separate NPSG legal entity as described
below) the CEO and members of NPSG management will be employees of CCNA. As
such, their ongoing employment terms and conditions (including without
limitation the right to hire and fire as employees of CCNA and to set their
overall compensation with CCNA) will reside with CCNA; provided, however, the
terms of their engagement by NPSG (including compensation allocated to NPSG, and
scope of their services to NPSG and the ongoing performance evaluations of such
individuals for their service to NPSG) shall be subject to the authority and
control of the NPSG Board to the fullest extent allowed by law.    It is
anticipated that the System Leadership Governance Board (“SLGB”) will have an
advisory relationship to NPSG and its Board (i.e., NPSG, its management team
and/or the NPSG Board members would report major NPSG system developments,
activities and plans to the SLGB on a regular basis). SLGB will have no decision
rights or authority over NPSG or its Board. Board Membership    Initial 5-Member
Board.    The Board will initially consist of five (5) voting members comprised
as follows: CCNA and each of the initial RPBs (CCR, CCBC Consolidated, CCBC
United and Swire USA). Each initial NPSG member will appoint in writing one of
its senior representatives to the Board, along with one alternate senior
representative who is entitled to attend and vote at Board meetings.    Expanded
Board.    The parties anticipate that over time the Board may expand from this
initial 5-member size to a maximum size of [***] voting members as other
Coca-Cola bottlers become RPBs and join the NPSG. [***]. Matters Subject to
Voting by the Board    Each member of the NPSG Board will have one (1) vote. The
Board will vote and will direct and oversee the actions of NPSG, its CEO and
management team, including without limitation, as follows:

 

4

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

  

a)      (1) System strategic infrastructure investment and divestment planning;
(2) network optimization of all plant to distribution center sourcing (subject
to Attachment 1-A); and (3) new product/packaging infrastructure planning. These
processes and plans will be based on achieving lowest optimal system delivered
cost per case at service levels that are agreed upon by the Board;

  

b)      Selection of the NPSG CEO and his or her direct reports and evaluating
their performance; and

  

c)      Approval of the NPSG strategic and annual business plans and operating
and capital budgets.

   All votes of the Board with respect to matters within the scope of NPSG
authority are final and binding on all members. Subject to the provisions
herein, it is therefore agreed that a vote by the Board that requires a party to
take certain actions with regard to cold fill manufacturing and related product
supply (including without limitation a capital investment, divestment,
decommissioning of a line or facility, addition of a new product line, etc.)
will be final and binding on that party. All cold fill manufacturing plants
owned by an RPB will be subject to binding governance by the Board on January 1,
2016, with the initial focus of governance decisions being to review and approve
[***] plans. Any manufacturing plants owned by entities other than RPBs (such as
cooperatives or similar organizations) which are managed by an RPB, or in which
an RPB participates, will not be subject to NPSG governance unless otherwise
mutually agreed by the NPSG Board and such other entities.    A more detailed
description of the scope of the authority of the Board to make decisions and of
the related voting requirements is attached as Attachment 1.    In addition to
the matters subject to Board vote as described above, each RPB may also, at its
discretion, advise NPSG’s CEO and management team on a wide range of business
issues applicable to the NPSS (e.g., major NPS system developments, activities
and plans that are not subject to Board vote as described above). The NPSG CEO
and management team will regularly report to the Board NPSG’s work and its
performance under the strategic and annual plans and other applicable metrics
established or approved by the Board. The NPSG CEO and management team will
actively seek input from, and will work collaboratively with, each RPB in
exercising the decision rights granted to it by the Board. Designation of Board
Representative    CCNA and each RPB will designate in writing one of its senior
executives, preferably its Chief Product Supply or Chief Supply Chain Officer,
to participate on the Board. This designation will be made in writing to the

 

5

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

   Board chair at least 30 days in advance of each calendar year, provided the
failure by any such entity to provide such designation shall mean that the
person previously designated by such entity will continue to serve on the Board.
Attendance by the designated representative will normally be in person, although
telephonic or video participation may be allowed at the discretion of the chair.
CCNA and each RPB shall also designate in writing an alternate representative to
attend and vote on behalf of their respective designated Board representative in
the event that the primary representative is unable to attend a particular
meeting due to extraordinary circumstances. Any vacancy in membership will be
filled promptly, prior to the next regularly scheduled meeting. Voting;
Extraordinary Matters    Normal business within the scope of NPSG’s authority
that is considered by the Board will be decided by a “super-majority” [***] vote
of the members, subject to the exceptions described below. All Board members
must be present (in person or by teleconference, videoconference or other
similar method) for any vote to take place. Normal business includes NPSG
strategic and tactical decisions described in Attachment 1 to this Charter
(which Attachment also includes a more detailed description of the Board voting
requirements and RPB decisions that are not subject to Board vote, and the role
of CCNA in NPSG governance activities), but the Board’s authority does not
include any decisions described in Attachment 1 to this Charter that are
reserved to be made solely by an RPB. Exceptions to the super-majority voting
requirement described above in the case of extraordinary matters are:   

(1) [***];

  

(2) [***];

  

(3) any vote to approve a capital project which requires an individual RPB to
invest or divest capital and capital assets greater than $[***] for the
particular project including a write-off of de-commissioned assets (a “Covered
Capital Project”) will require a super-majority [***] vote plus an affirmative
vote from the RPB being required to invest in, divest, or write off such capital
(as used herein, the term Covered Capital Project will mean all components or
sub-work streams of a capital project, when viewed as a unitary whole);

  

(4) any vote to approve a capital project which, when taken together with any
Covered Capital Project and other capital expenditures made or planned to be
made in a given fiscal year, would require an individual RPB to invest or divest
capital and capital assets more than [***]; (an “Aggregate Threshold Capital
Project”), will require a supermajority [***] vote plus an affirmative vote from
the RPB being required to invest in such capital;

  

(5) [***];

  

(6) [***]; and

  

(7) [***].

 

6

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Frequency of Meetings    The Board will meet on a monthly basis, or such other
basis as it may determine in its discretion from time to time. Meetings will
normally be held in person, but telephonic or video conference meetings may be
held from time to time if necessary in the Board chair’s discretion. Action
without a Meeting    Any action required or permitted to be taken at any meeting
of the Board may be taken without a meeting if all members of the Board consent
thereto in writing or electronic transmission, and the writing or writings or
electronic transmission or transmissions are filed with the minutes of
proceedings of the Board. Meeting Protocols    The Board will function like the
board of directors of a corporation, provided all fiduciary duties that members
of the Board might otherwise owe to NPSG and its members are hereby waived and
eliminated to the maximum extent permitted by applicable law. At its first
meeting, the Board members will designate a member to serve as Board chair. CCNA
and NPSG staff and RPB employees may, upon the approval of the Board, be
utilized by the chair to prepare for and facilitate Board meetings. Form of
Organization; Life of Organization    NPSG will initially be organized as an
unincorporated association requiring RPBs and CCNA to comply with Board
decisions as provided for under the NPSG Governance Agreement and this Charter.
CCNA and the RPBs do not intend to create a general partnership, and neither
NPSG nor any member may act on behalf of any other member. NPSG shall continue
as initially constituted or as a new legal entity (if approved with the required
vote described below) until otherwise dissolved or disbanded by the
super-majority vote of its members, including CCNA’s affirmative vote. Other
Matters:    Creation of New NPS Legal Entity    The Board may separately decide,
at a future date (but no sooner than [***]), to form a separate legal entity to
carry out the functions performed by NPSG. [***]. The details regarding this
entity, including its legal structure, finances, governance, etc., will be
agreed by the Board at the time of the formation of the separate entity. Role of
CCNA    As described above and as reflected in Attachment 1, CCNA will be a
member of the Board with voting and decision-making rights as described in this
Charter. As described above, CCNA will also house NPSG as a separate
organization within CCNA and will employ its management team and staff, until
such time as the Board otherwise agrees or a new legal entity is formed as
described above. Among its roles, and in order to ensure compliance with laws
(including antitrust laws), to increase the competitiveness of the Coca-Cola
System, and as consistent with the rights it has retained under the Regional
Manufacturing Agreement, CCNA will, depending upon which sales are involved, set
the prices (or set certain elements of the pricing formula) for the finished
CCNA products produced by RPBs and sold to Coca-Cola Bottlers in the United
States, in a manner that provides [***].

 

7

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

   In addition, the CCNA production lines for cold-fill water and cold-fill
Glaceau products currently managed by CCR will be subject to governance under
NPSG.    CCNA will continue to own and manage the hot fill lines in CCR cold
fill plants. A co-packing agreement on mutually agreed terms and conditions will
be developed with each RPB operating hot fill lines in a cold fill plant. CCNA
will also continue to manage all CCNA hot fill, syrup and CCNA-procured product
platforms (collectively, the “Other Platforms”), such that the Other Platforms,
along with the cold fill platform, function as a regionally integrated product
supply system. For clarity, CCNA will continue to independently manage the Other
Platforms as described above in this paragraph, and may use the services
provided by NPSG, but will not be subject to binding governance by the NPSG
Board with respect to the Other Platforms. Employee Matters    Each RPB and CCNA
will retain individual control for decisions regarding the hiring, firing,
discipline, supervision, and direction of employees associated with its
manufacturing assets, including decisions relating to wages and compensation,
the number of job vacancies to be filled, work hours, training, the assignment
of work and equipment, employment tenure, and collective bargaining. Common IT
Platform    The parties will continue to work together in good faith toward the
implementation of a common information technology platform (i.e., the CONA
manufacturing platform), subject to the following:   

•    all such work will be subject to the governance of the Business Process
Technology Council or the new CONA IT services company;

  

•    such platform will have capabilities that equal or exceed that of the
Coca-Cola bottling system’s current platforms; and

  

•    all such capabilities built into the platform will have an adequate and
acceptable return on investment, as determined by the Business Process
Technology Council or the new CONA IT services company.

   Subject to the governance of the Business Process Technology Council or the
new CONA IT services company, each RPB will be responsible for funding a portion
of the design and development of such platform based on its end-state percentage
of total production volume and the total cost related to deployment of the
system in each one of its manufacturing plants. Expenses    Expenses such as
travel costs related to members’ attendance at meetings are the responsibility
of each of the RPBs and CCNA, individually. Confidentiality    Board activities
and discussions will often involve exposure to highly confidential business
information and data. The parties agree that any confidential information
exchanged by any of the parties in connection with NPSG will be used solely for
the purpose of implementing and operating the

 

8

Classified - Confidential



--------------------------------------------------------------------------------

   NPSG as described herein and will be treated as confidential information
under the most recent Comprehensive Beverage Agreement (“CBA”) executed by such
party (or such party’s affiliates) and further agree that they will at all times
abide by the confidentiality provisions of the CBA, which are incorporated
herein by reference. Each RPB that provides any of its Proprietary Information
(as defined in the applicable CBA) in connection with NPSG is an intended
third-party beneficiary of such confidentiality provisions and will be entitled
to enforce such provisions against any party that receives such information.

 

9

Classified - Confidential



--------------------------------------------------------------------------------

Attachment 1

[***]

 

10

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Attachment 1-A

RPB Decisions

Ongoing Plant Planning and Execution, including without limitation:

–    Production Supply Operations, including without limitation:

 

  •   Maintenance planning, execution, parts selection

 

  •   Plant and line layout and design

 

  •   Equipment selection and installation

 

  •   All staffing-hiring/firing/Structures/Compensation

 

  •   Holiday work plans

 

  •   Technology Innovation

 

  •   Alpha Mos, CC+I, & any plant-specific IT tools not part of CONA
Manufacturing platform

 

  •   Management Routines

 

  •   Vendor selection

 

  •   Pallet configuration

 

  •   Dock times and capacities

 

  •   Shipping/Receiving Days/Times

 

  •   Syrup production methods-traditional blending vs stream blending (conti
mix)

 

  •   Individual Plant Capacity Definition

 

  •   Line Speed Definitions

 

  •   Innovation SKUs

 

  •   Technology Innovation

 

  •   Warehousing Capacity Management

–    Employee Matters, including without limitation:

 

  •   All staffing-hiring/firing/Structures/Compensation

 

  •   Holiday work plans

 

  •   Promotion and Development Structures

 

  •   Work schedules

 

  •   Shift Design

 

  •   Job Descriptions and Accountabilities

 

  •   Qualification Standards

 

  •   Performance Management

 

  •   Training

 

  •   Collective bargaining

–    Supplier Relationship Management, including without limitation:

 

  •   Raw Material Inventory Policies

 

  •   Defective Production Materials Resolution

 

  •   Raw Material Inventory Management

 

  •   Indirect Materials Procurement

 

  •   Communications to individual RPB’s plants

 

  •   Capital Equipment Procurement

 

  •   Management Routines

 

  •   Lifecycle Decisions

 

  •   SKUs

 

11

Classified - Confidential



--------------------------------------------------------------------------------

  •   Machines

 

  •   Inventory Strategies at Vendor

 

  •   Raw Material movements between plants as needed

 

  •   Forecasts to raw material suppliers

 

  •   Raw material upcharge decisions (i.e. below min run upcharges)

 

  •   Commercialization process in Plants

 

  •   Inventory guidance to raw material suppliers (e.g. how much they hold on
their floor)

 

  •   Scrap & bill decisions for obsolete materials

 

  •   Billing for obsolete materials

 

  •   Sales of raw materials to other RPBs

–    Product Supply Planning, including without limitation:

 

  •   Forecasting

 

  •   Detailed Production scheduling

 

  •   Transportation Procurement

 

  •   Transportation Planning and Execution

 

  •   Inventory Policies

 

  •   Inventory Deployment Strategies

 

  •   SKUs produced by plant

 

  •   Innovation SKUs

 

  •   Mid Term Planning

 

  •   Capacities/Capabilities

 

  •   Management Routines

 

  •   Lifecycle Decisions

 

  •   SKUs

 

  •   Machines

 

  •   Promotions Scheduling and Management

 

  •   Pallet Quantity Definition

 

  •   Pallet type

 

  •   Plastic vs wood pallets

 

  •   40x48 vs 37x37

 

  •   Shipping/Receiving Days/Times

 

  •   Secondary and Tertiary packaging

 

  •   Shells vs shrink

 

  •   Versioning

 

  •   Sourcing Internal to RPB network (provided it does not affect another
RPB’s production volume or any other Coca-Cola bottler’s access to optimal
sourcing under the approved National Sourcing Plan)

 

  •   Inventory Build Strategies

 

  •   Warehousing Capacity Management

 

  •   Short Term Planning

 

  •   Demand/Supply/Production

 

  •   Order Management

 

12

Classified - Confidential